EXECUTION COPY Exhibit AMENDMENT NO. 1 to TERM LOAN CREDIT AGREEMENT THIS AMENDMENT NO. 1 TO TERM LOAN CREDIT AGREEMENT (the “Amendment”) is made as of May 15, 2008 by and among TEXAS-NEW MEXICO POWER COMPANY (the “Borrower”), the institutions from time to time parties thereto as Lenders (the “Lenders”), and JPMORGAN CHASE BANK, N.A., in its capacity as Administrative Agent for itself and the other Lenders (the “Administrative Agent”) under that certain Term Loan Credit Agreement dated as of March 7, 2008 by and among the Borrower, the financial institutions party thereto, and the Administrative Agent (as the same may be amended, restated, supplemented or otherwise modified from time to time, the “Credit Agreement”).Defined terms used herein and not otherwise defined herein shall have the meaning given to them in the Credit Agreement. WITNESSETH WHEREAS, the Borrower, the Lenders, and the Administrative Agent are parties to the Credit Agreement; and WHEREAS, the Borrower has requested that the Administrative Agent and the requisite number of Lenders under Section 11.6 of the Credit Agreement amend the Credit Agreement on the terms and conditions set forth herein; and WHEREAS, the Borrower, the requisite number of Lenders under Section 11.6 of the Credit Agreement and the Administrative Agent have agreed to amend the Credit Agreement on the terms and conditions set forth herein; NOW, THEREFORE, in consideration of the premises set forth above, the terms and conditions contained herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto have agreed to the following amendments to the Credit Agreement: 1. Amendments to the Credit Agreement.Effective as of May 15, 2008 (the “Effective Date”) and subject to the satisfaction of the condition precedent set forth in Section 2 below, the Credit Agreement is hereby amended as follows: 1.1. Section 1.1 to the Credit Agreement is amended to delete the definition of “Applicable Percentage” in its entirety and to substitute the following therefor: “Applicable Percentage” means, for Eurodollar Loans, 0.75% per annum. 1.2. Section 1.1 to the Credit Agreement is amended to insert the following definition in alphabetical order: “Revolving Loan
